

BARNES GROUP INC.
STOCK AND INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT SUMMARY OF GRANT
For Non-U.S. Directors


Barnes Group Inc., a Delaware corporation (the “Company”), under the 2014 Barnes
Group Inc. Stock and Incentive Award Plan, as may be amended from time to time
(the “Plan”), hereby grants to the individual named below (“You” or “Grantee”)
this Restricted Stock Unit Award (the “Grant”), representing the number of
restricted stock units set forth below (each a “Restricted Stock Unit”). This
Grant entitles You to receive, without payment to the Company and at the
applicable time or times set forth below, a number of shares of Common Stock
equal to the number of Restricted Stock Units listed below that vest subject to
this Restricted Stock Unit Summary of Grant (this “Summary of Grant”), and the
Restricted Stock Unit Agreement attached as Exhibit A (the “Restricted Stock
Unit Agreement”) and the Plan, both of which are incorporated herein by
reference and made part hereof. The Grant also entitles You to be paid Dividend
Equivalents as set forth in the Restricted Stock Unit Agreement. Unless
otherwise defined, capitalized terms used in this Summary of Grant and the
Restricted Stock Agreement have the meanings set forth in the Plan.




Grantee:


[ ]
Grant Date:


FEBRUARY XX, 20XX
Number of Restricted Stock Units and Vesting Schedule:


[ ] Restricted Stock Units.  The Restricted Stock Units will vest as follows:






 
 
No.of Restricted Stock Units


Vesting Date
 
May 1, 20XX
 
August 1, 20XX
 
November 1, 20XX
 
February 1, 20XX
 
 
 
Except as provided otherwise in the Restricted Stock Unit Agreement, the
Restricted Stock Units will vest in accordance with the foregoing vesting
schedule if You remain in continued service with the Company through the
applicable vesting date.








--------------------------------------------------------------------------------




Grant Acceptance:    
    
You agree to be bound by the Plan, the Restricted Stock Unit Agreement and this
Summary of Grant by electronically acknowledging and accepting the Grant
following the date of the Company’s electronic or other written notification to
You of the Grant. You accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Summary of Grant or the Restricted Stock Unit Agreement. In no event do You
acquire any rights to the Grant unless You electronically accept, no later than
60 days after the Grant Date, this Summary of Grant and the attached Restricted
Stock Unit Grant Agreement.


You acknowledge that the Plan prospectus is available as part of the online
grant package with E*TRADE, and that paper copies of the Plan and the Plan
prospectus are available upon request by contacting Stockholder Relations Senior
Specialist, Patricia Bradley, at pbradley@bginc.com or 860-973-2106.




 


2



--------------------------------------------------------------------------------




EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-U.S. DIRECTORS
Under the provisions of the 2014 Barnes Group Inc. Stock and Incentive Award
Plan, as may be amended from time to time, (the “Plan”), the Compensation and
Management Development Committee of the Company’s Board of Directors (the
“Committee”) has authorized the execution of this Agreement. Capitalized terms
used in this Agreement and not otherwise defined herein will have the same
meaning as provided for in the Plan or Summary of Grant, as applicable.
NOW, THEREFORE, in consideration of the agreements of each, and for other good
and valuable consideration, the parties agree as follows:
1.    Definitions.
(a)    “Cause” means (i) Your willful and continued failure to substantially
perform Your duties with the Company (other than any such failure resulting from
the Your incapacity due to physical or mental illness) or (ii) Your willful
engaging in conduct which is demonstrably and materially injurious to the
Company or its Subsidiaries, monetarily or otherwise.
(b)    “Disability” means “disability” as set forth in Treasury Regulation
Section 1.409A-3(i)(4)(i).
(c)    “Separation from Service” means ceasing to be a member of the Board which
constitutes a “separation from service with the employer” within the meaning of
Treasury Regulation Section 1.409A-1(h), where the “employer” means the Company
and all corporations and trades or businesses with which the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code
(as determined in accordance with the first sentence of Treasury Regulation
Section 1.409A-1(h)(3)).
(d)    “Separation from Service by Retirement” means a Separation from Service
from the Company in accordance with the Company’s corporate governance
guidelines.
2.    Dividend Equivalents. On each date on which a dividend (other than a
dividend paid in Common Stock, which is subject to the adjustment provided in
Section 10 of the Plan) is paid to the holders of Common Stock, the record date
of which falls during the period commencing on the Grant Date and ending on the
first date on which all of the Restricted Stock Units have either been forfeited
pursuant to this Agreement or paid pursuant to this Agreement as in effect from
time to time on or after the Grant Date (a “Dividend Payment Date”), the Company
will pay You an amount of money (“Dividend Equivalents”) determined by
multiplying (a) the number of the Restricted Stock Units (if any) that were
neither forfeited nor paid on or before such dividend record date, times (b) the
dividend per share paid on such


3



--------------------------------------------------------------------------------




Dividend Payment Date. However, if the dividend is paid in property other than
cash, the amount of money to be paid to You in respect of such dividend will be
determined by multiplying (i) the number of the Restricted Stock Units (if any)
that were neither forfeited nor paid on or before such dividend record date,
times (ii) the fair market value on such Dividend Payment Date of the property
that was paid per share of Common Stock as a dividend on such Dividend Payment
Date. The fair market value of the property that was paid will be determined by
the Committee in its sole and absolute discretion.
For the avoidance of doubt: Your entitlement to be paid Dividend Equivalents
pursuant to the first or second sentence of this Section is contingent on Your
not having a “Separation from Service” on or before the record date of such
Dividend Equivalents or the applicable vesting date of the Restricted Stock
Units to which the Dividend Equivalents relate.
3.    Forfeiture of Restricted Stock Units. Notwithstanding the vesting schedule
contained in the Restricted Stock Unit Summary of Grant, the vesting schedule
may change under one of the following conditions:
(a)    Voluntary or Involuntary Termination. If You have a Separation from
Service for any reason other than (i) death, (ii) Disability, or (iii)
Separation from Service by Retirement, any Restricted Stock Units that have not
become non-forfeitable on or before the date on which You have a Separation from
Service will be forfeited as of that date, and all of Your rights and interest
in and to such forfeited Restricted Stock Units will thereupon terminate without
payment of consideration by the Company. No Grant or other amount payable to You
will be reduced by the amount of any Dividend Equivalents previously paid to You
with respect to the forfeited Restricted Stock Units.
(b)    Death or Disability. If You have a Separation from Service on account of
Your death or incur a Disability (and irrespective of whether a Separation from
Service occurs at the time of such Disability), then any Restricted Stock Units
that did not become non-forfeitable before the date on which Your death or
Disability occurs will become non-forfeitable on that date.
(c)    Retirement. If You have a Separation from Service by Retirement (so long
as there is no Cause), then the portion of any Restricted Stock Units that did
not become non-forfeitable before the date of Separation from Service by
Retirement will become non-forfeitable on that date.
(d)    Change in Control. If You did not have a Separation from Service before
the date, if any, on which a “change in control event” occurs (within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) & (ii)), then, any
Restricted Stock Units that did not become non-forfeitable before the change in
control event will become non-forfeitable on the date of the change in control
event.
(e)    Acceptance. By electronically accepting this Grant, You irrevocably
consent to any forfeiture of Restricted Stock Units required or authorized by
this Agreement.


4



--------------------------------------------------------------------------------




4.    Issuance of Shares. If a Restricted Stock Unit becomes non-forfeitable
pursuant to the terms of this Agreement, a share of Common Stock will be
credited to a brokerage account established by the Company in Your name (or, in
the event of Your death, in the name of Your Beneficiary) in payment of such
Restricted Stock Unit on the date on which the Restricted Stock Unit becomes
non-forfeitable, or as soon as practicable thereafter, but not later than 60
days thereafter (which date during that 61 day period will be determined by the
Company). All shares of Common Stock issued under this Agreement will be duly
authorized, validly issued, fully paid and non-assessable.
5.    Code Section 409A. Notwithstanding the preceding provisions of this
Section or any other provision of this Agreement to the contrary, if You are a
specified employee (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of a Separation from Service, any payment to be made
pursuant to this Agreement that constitutes deferred compensation that is
subject to Section 409A of the Code and that is to be paid due to a Separation
from Service during the 6 month period following a Separation from Service (a
“Delayed Payment”) will not be paid during that 6 month period but will instead
be accumulated and paid on the first day of the seventh month following the date
of the Separation from Service (or, if earlier, within 14 days after the death
of You)(the “Delayed Payment Date”). For the avoidance of doubt, the preceding
sentence will apply to any payment (and only to any payment) pursuant to this
Agreement to which Code Section 409A(a)(2)(B)(i) (relating to specified
employees) applies, and will not apply to any payment that is not subject to
Code Section 409A as a result of Treasury Regulation Section 1.409A-1(b)(4)
(relating to short-term deferrals) or otherwise. Also for the avoidance of
doubt, any Delayed Payment will accrue Dividend Equivalents until it is paid
pursuant to the preceding provisions of this Section, which Dividend Equivalents
will be accumulated and deemed reinvested in additional Restricted Stock Units
at Fair Market Value on the Dividend Payment Date of such Dividend Equivalents
(which additional Restricted Stock Units may also accrue Dividend Equivalents)
and which will be paid (in money) on the Delayed Payment Date based on the Fair
Market Value of such additional Restricted Stock Units on the Delayed Payment
Date. Your right to any series of payments of Restricted Stock Units or Dividend
Equivalents pursuant to this Agreement will be treated as a right to a series of
separate payments within the meaning of Treasury Regulation Section
1.409A-2(b)(2)(iii), including without limitation for purposes of the short-term
deferral rule set forth in Treasury Regulation Section 1.409A-1(b)(4).
6.    Your Commitments; Recoupment.
(a)    If You, at any time before the Grant terminates: (i) directly or
indirectly, whether as an owner, partner, shareholder, consultant, agent,
employee, investor or in any other capacity, accept employment by, render
services for or otherwise assist any other business which competes with the
business conducted by the Company or any of its Subsidiaries in which You worked
during Your last 2 years with the Company or any of its Subsidiaries; (ii)
directly or indirectly, hire or solicit or arrange for the hiring or
solicitation of any employee of the Company or any of its Subsidiaries, or
encourage any such employee to leave such employment; (iii) use, disclose,
misappropriate or transfer confidential or proprietary information concerning
the Company or any of its Subsidiaries (except as required by Your work
responsibilities with the


5



--------------------------------------------------------------------------------




Company or any of its Subsidiaries); or (iv) are convicted of a crime against
the Company or any of its Subsidiaries; or (v) engage in any activity in
violation of the policies of the Company or any of its Subsidiaries, including
without limitation the Company’s Code of Business Ethics and Conduct, or, at any
time, engage in conduct adverse to the best interests of the Company or any of
its Subsidiaries; then should any of the foregoing events occur, the Grant will
be canceled, unless the Committee, in its sole discretion, elects not to cancel
such Grant. The obligations in this Section are in addition to any other
agreements related to non-competition, non-solicitation and preservation of
Company confidential and proprietary information entered into between You and
the Company, and nothing herein is intended to waive, modify, alter or amend the
terms of any such other agreement.
(b)    You agree that You will be subject to any compensation, clawback and
recoupment policies that may be applicable to You, as in effect from time to
time and as approved by the Board or the Committee, whether or not approved
before or after the Grant Date.
7.    Restrictions on Grant. In no event may (a) You sell, exchange, transfer,
assign, pledge, hypothecate, mortgage or dispose of the Grant or any interest
therein, nor (b) the Grant or any interest therein be subject to anticipation,
attachment, garnishment, levy, encumbrance or charge of any nature, voluntary or
involuntary, by operation of law or otherwise and any attempt to do so, whether
voluntary or involuntary, will be null and void and no other party will obtain
any rights to or interest in the Grant. You may designate a Beneficiary to
receive the Grant in the event of Your death in accordance with Section 2(c) of
the Plan to the extent such designation is valid under applicable law. Any
Beneficiary will receive the Grant subject to all of the terms, conditions and
restrictions set forth in this Agreement, including but not limited to the
forfeiture provisions set forth in this Agreement.
8.    Taxes and Withholding. The Committee may cause to be made, as a condition
precedent to any payment or transfer of stock hereunder, appropriate
arrangements for the withholding of any Federal, state or local taxes. If
applicable, the Company will have the right, in its discretion, to deduct from
any Dividend Equivalents payable pursuant to this Agreement, and from any shares
to be issued pursuant to this Agreement, cash and/or shares, valued at Fair
Market Value on the date of payment, in an amount necessary to satisfy all
Federal, state and local taxes required by law to be withheld with respect to
such Dividend Equivalents, cash and/or shares. You may be required to pay to the
Company, prior to delivery of certificates representing such shares and prior to
such shares being credited to a book entry account in Your name, the amount of
any such taxes. The Company will accept whole shares of Common Stock of
equivalent Fair Market Value in payment of the Company’s minimum statutory
withholding tax obligations if You elect to make payment in shares.
9.    Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal, state and foreign securities laws. However, no
shares or other securities will be issued pursuant to this Agreement if their
issuance would result in a violation of any such law. If at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of any shares subject to this Grant upon any securities exchange
or


6



--------------------------------------------------------------------------------




under any state, Federal or foreign law, or the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of this Grant or the issue of shares hereunder, no
rights under the Grant may be exercised and shares of Common Stock may not be
issued pursuant to the Grant, in whole or in part, unless such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Committee and any delay
will in no way affect the dates of vesting or forfeiture of the Grant.
10.    Amendments; Integrated Agreement. This Agreement may only be amended in a
writing signed by You and an officer of the Company duly authorized to do so.
This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.
11.    Relation to Plan; Interpretation. The Grant is granted under the Plan,
and the Grant and this Agreement are each subject to the terms and conditions of
the Plan, which is incorporated in this Agreement by reference. In the event of
any inconsistent provisions between this Agreement and the Plan, the provisions
of the Plan control. References to Sections are to Sections of this Agreement
unless otherwise noted. The titles to Sections of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any Section.
12.    Notices. Any notice hereunder by You will be given to the Senior Vice
President Human Resources and the Corporate Secretary in writing and such notice
and any payment by You will be deemed duly given or made only upon receipt by
the Corporate Secretary at Barnes Group Inc., 123 Main Street, Bristol,
Connecticut 06010, U.S.A., or at such other address as the Company may designate
by notice to You. Any notice to You will be in writing and will be deemed duly
given if delivered to You in person or mailed or otherwise delivered to You at
such address as You may have on file with the Company from time to time.
13.    Interpretation and Disputes. This Agreement will be interpreted and
construed, and all determinations will be made, by the Committee, and any such
interpretation, construction or determination will be final, binding and
conclusive on the Company and You. In the event there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern.
When permitted by local law, any claim, demand or controversy arising from such
interpretation, construction or determination by the Committee shall be
submitted first to a mediator in accordance with the rules of the American
Arbitration Association (“AAA”) by submitting a mediation request to the
Administrator within 30 days of the date of the Committee’s interpretation or
construction. The mediation process shall conclude upon the earlier of: (i) the
resolution of the dispute; (ii) a determination by either the mediator or one or
more of the parties that all settlement possibilities have been exhausted and
there is no possibility of resolution; or (iii) 30 days have passed since the
filing of a request to mediate with the AAA. A party who has previously
submitted a dispute to mediation, and which dispute has not been resolved, may
where permitted by local law,


7



--------------------------------------------------------------------------------




submit such dispute to binding arbitration pursuant to the rules of the AAA. Any
arbitration proceeding for such dispute must be initiated within 14 days from
the date that the mediation process has concluded. The prevailing party shall
recover its costs and reasonable attorney’s fees incurred in such arbitration
proceeding. You and the Company specifically understand and agree that the
failure of a party to timely initiate a proceeding hereunder shall bar the party
from any relief or other proceeding and any such dispute shall be deemed to have
been finally and completely resolved. All mediation and arbitration proceedings
shall be conducted in Bristol, Connecticut or such other location as the Company
may determine and You agree that no objection shall be made to such jurisdiction
or venue, as a forum non conveniens or otherwise. The arbitrator’s authority
shall be limited to resolution of the legal disputes between the parties and the
arbitrator shall not have authority to modify or amend this Agreement or the
Committee’s interpretation or construction thereof, or abridge or enlarge rights
available under applicable law. Any court with jurisdiction over the parties may
enforce any award made hereunder.


If mediation and/or arbitration are not permitted by local law, then for
purposes of litigating any disputes under this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Connecticut
and agree that such litigation shall be conducted only in the courts of Hartford
County, Connecticut or the U.S. federal courts for the District of Connecticut,
and no other courts where the Grant is made or is to be earned.


14.    General.
(a)    You have no rights as a stockholder with respect to any shares that may
be issued pursuant to this Agreement until the date of issuance to You of a
stock certificate for such shares or the date of a credit for such shares in a
brokerage account in Your name.
(b)    This Agreement is binding upon the successors and assigns of the Company
and upon Your Beneficiary, estate, legal representatives, legatees and heirs.
(c)    This Agreement is governed by and construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws
thereof.
(d)    If applicable, any shares that may be earned pursuant to this Agreement
are intended to qualify as “performance-based compensation” within the meaning
of Section 162(m)(4)(C) of the Code. Any provision of this Agreement that would
prevent any such shares from so qualifying will be administered, interpreted and
construed to carry out such intention, and any provision that cannot be so
administered, interpreted and construed will to that extent be disregarded.
15.    Severability. If any provision of this Agreement is determined by any
court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such provision cannot
be so enforced, such provision shall be stricken from this Agreement and the
remainder of this Agreement shall be enforced as if such invalid, illegal or
unenforceable provision had (to the extent not enforceable) never been contained
in this Agreement.


8



--------------------------------------------------------------------------------




16.    Nature of Grant; No Entitlement; No Claim for Compensation. In accepting
this Grant, You acknowledge the following:
(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time.
(b)    This Grant is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.
(c)    All decisions with respect to future awards, if any, will be at the sole
discretion of the Committee.
(d)    You are voluntarily participating in the Plan.
17.    Data Privacy.
(a)    You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of Your personal data as described in
this Agreement by and among, as applicable, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing Your
participation in the Plan.
18.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


9

